~A(i)   24515"(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of l   d {)
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                     v.

                             Rafael Maciel-Vidal                                  Case Number: 3:19-mj-21740

                                                                                  Michael Edmund urke
                                                                                 Defendant's Attorney


  REGISTRATION NO. 84854298
                                                                                                                        APR 2 5 2019
  THE DEFENDANT:
   IZI pleaded guilty to count(s) I of Complaint                                                                 CL,,~MK .!JS 01sn11cr COU~I
                                                                                                                  '·     '                  ,     .     IA
   D was found guilty to count(s)                                                                            OEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                      Nature of Offense                                                            Count Number(s)
  8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  I

   D The defendant has been found not guilty on count(s)
                                                                               -------~---------~~
   D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be·
  imprisoned for a term of:

                                     'TIME SERVED                              D _ _ _ _ _ _ _ _ _ _ days

   lZI     Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the     defendant's possession at the time of arrest upon their deportation or removal.
   D       Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to payrestitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, April 25, 2019
                                                                                Date of Imposition of Sentence


   Received                                                                     :M.icfiae(]. Seng
                    DUSM
                                                                                HONORABLE MICHAEL J. SENG
                                                                                UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                         3:19-mj-21740
